MEMORANDUM **
Timothy Allan Dunlap, an Idaho state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison officials denied him equal protection by housing him in prison mental health units instead of the prison’s general population. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Valdez v. Rosenbaum, 302 F.3d 1039, 1043 (9th Cir. 2002), and we affirm.
The district court properly granted summary judgment on Dunlap’s equal protection claim because he presented no evidence to controvert defendant’s evidence of a rational basis for housing him in prison mental health units. See Glauner v. Miller, 184 F.3d 1053, 1054 (9th Cir.1999) (applying a “rational basis” test to a prisoner’s equal protection claim because “prisoners are not a suspect class” and no fundamental constitutional right was at issue).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.